FILED

UNITED STATES I)!STRICT COURT MAY 1 7 
F0R THE DISTRICT 0F CQLUMBIA c,,,k_ u_s_ mgmt & Bankmptcy
Coul’t£ for the District of Co|umbia

Lester Jon Ruston, )
)
Plaintiff, )
)

v. ) Civil Action No.:  05  5
)
United States of America et al., )
)
Defendants. )

MEMORANDUM OPINION

The plaintiff has filed an application to proceed without prepayment of fees and a pro se
complaint. The application will be granted, and the complaint will be dismissed.

Plaintiff Lester Jon Ruston‘ brings this complaint for declaratory relief under the
Administrative Procedures Act, 5 U.S.C. § 501 et seq., and for damages under the Federal Tort
Claims Act, 28 U.S.C. §§ l346(b), 2671 et seq. Complaint 1111 37-38. Ruston alleges that
through the tortious acts of multiple employees of the United States, he has been denied access to
various courts, suffered damages due to false advertising and fraud, was deprived of rights
secured by both statute and the United States Constitution, and has been injured by libel, slander
and defamation. See ia'. 11 l. He alleges a conspiracy involving Assistant United States Attorney
Richard Alan Calvert, Jr., and others, to impede and steal his mail, see ia'. 111 12-16, and refers to
"the alleged criminal insanity of defendant Richard Alan Calvert, Jr.," id. 11 25. He further
alleges that the P0stmaster General ignored his reports of mail fraud, and that the Postmaster

General and another defendant engaged in false advertising by repeatedly charging Ruston for

' Ruston is a prisoner currently confined at the United States Medical Center for Federal
prisoners in Springfield Missouri, having been found not guilty by reason of insanity for

threatening to assault and murder a federal magistrate judge. See United States v. Ruston, 565
F.3d 892, 894 (5th Cir. 2009).

certified, retum-receipt-requested mail service, but failing to provide that service. See id. 1111 23-
24. As relief, Ruston "requests an award of damages under the FTCA against the USA for the

75 56

tortious act of civil conspiracy, retaliation battery," and "malicious prosecution" allegedly
committed by federal employees. Id. 111 33-35.

This complaint appears to arise from "factual contentions [that] are clearly baseless" and
that "describ[e] fantastic or delusional scenarios." See Neitzke v. Williams, 490 U.S. 319, 327-28
(1989) (deterrnining that courts have the "unusual power to pierce the veil of the complaint’s
factual allegations and dismiss those claims whose factual contentions are clearly baseless").z As
such, the complaint warrants dismissal.

Accordingly, this complaint will be dismissed as frivolous. A separate order
accompanies this memorandum opinion.

g/@'» F/we/Q

Date: /7 /I 0 United States District Judge

2 This determination is consistent with Ruston’s history of delusional thinking.

Ruston has an extensive history of irrational behavior paired with multiple
diagnoses documenting his mental illness. lt is important to note that the
psychiatrists who examined Ruston found that he suffered from either a delusional
disorder or paranoid schizophrenia. After examining Ruston’s history, it is
apparent to the Court that he has an extensive history of irrational behavior as a
direct result of delusions. Specifically, Ruston believes that various law
enforcement agencies, members of the judiciary, and possibly Katie Couric are
engaged in a plot to murder him.

United States v. Ruston, 565 F.3d at 902. See also Ruston v. Church of Jesus Christ of Latter
Day Saints, 304 Fed. Appx. 666, * l-2 (l0th Cir. Dec. l9, 2008) (determining that Ruston’s
complaint against the church and several relatives for alleged conspiracies to destroy his small
business, violate intemational law and the Convention Against Torture, and to commit acts of
stalking, kidnaping, attempted murder, torture, slander, robbery, bribery, and mail fraud was
frivolous).

_2_